In an automobile negligence action seeking to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Morrison, J.), dated November 5, 1986, which denied her motion for a preference of the trial on the issue of damages.
Ordered that the order is affirmed, with costs.
The decision as to whether to direct an immediate trial where the only triable factual issue concerned damages was within the sound discretion of the trial court (CPLR 3212 [c]). Where, as here, there were still pending discovery proceedings and a pending motion to consolidate this action with another action—which motion has since been granted—the court’s refusal to grant a trial preference was not an abuse of discretion. Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.